Order entered December 17, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00143-CR

                                 TORRY GOODSON, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F13-62599-K

                                            ORDER
       On December 2, 2015, this Court ordered the Dallas County District Clerk to file a

supplemental clerk’s record containing both sides of all jury notes within seven days. To date,

we have not received the supplemental record, nor have we had any correspondence from the

clerk regarding the status of the record.

       Accordingly, we ORDER the trial court to make findings regarding the following.

              How many notes were sent by the jury to the trial court during deliberations.

              The manner in which the trial court responded to the jury’s questions.

              If the trial court responded in writing to each jury note, whether the record can be
               supplemented with the trial court’s written response.
        We ORDER the trial court to transmit a record containing its written findings, any

supporting documentation, and any orders to this Court within THIRTY DAYS of the date of

this order.

        We ABATE the appeal to allow the trial court to comply with this order. The appeal will

be reinstated thirty days from the date of this order or when the findings are received.

                                                      /s/    ADA BROWN
                                                             JUSTICE